POWER OF ATTORNEY Know All By These Presents, that the undersigned hereby authorizes Scott K. Milsten of Celera Corporation, a Delaware corporation (the "Company"), to execute for and on behalf of the undersigned, in the undersigned's capacity as an executive officer of the Company, Forms 3, 4 and 5, and any amendments thereto, and cause such form(s) to be filed with the United States Securities and Exchange Commission pursuant to Section 16(a) of the Securities Act of 1934, relating to the undersigned's beneficial ownership of securities in the Company.
